Citation Nr: 1519267	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include squamous cell carcinoma and basal cell carcinoma of the face, arms, hands, and buttocks, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to treatment for VA medical treatment for a mental health condition (claimed as PTSD) under the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney at Law




ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from February 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for squamous cancer of the face, hands, and arms, and for PTSD; and denied entitlement to treatment for a psychosis or mental illness under the provisions of 38 U.S.C.A. § 1702.

In light of the Clemons case, the Board also finds that the claim for service connection for squamous cell carcinoma should be considered as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The rationale behind the Clemons decision is instructive and applicable here, and the issue on appeal is as stated on the first page, encompassing all skin cancer disorders.  Similarly, the Board has broadened the Veteran's service connection claim for PTSD to include any acquired psychiatric disorder.  Id.  


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange and/or other herbicide agents therein.

2.  Neither squamous cell carcinoma nor basal cell carcinoma are among the diseases that are presumed to be associated with exposure to Agent Orange or other herbicide agents.

3.  The competent and probative evidence of record preponderates against a finding that the Veteran's squamous cell carcinoma and/or basal cell carcinoma are etiologically related to his active military service, including exposure to Agent Orange or other herbicide agents.

4.  The preponderance of the evidence of record shows that the Veteran has not had a current/valid diagnosis of PTSD or other psychiatric disorder, under the criteria set forth in DSM-IV, at any time during the course of the appeal.

5.  The preponderance of the evidence of record does not show that the Veteran has or had a psychosis, to include PTSD, that first manifested within two years of discharge from his period of active service, which ended in April 1969.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma and/or basal cell carcinoma were not incurred in or aggravated by service, nor may such disorders be presumed to have been incurred as a result of exposure to Agent Orange or other herbicide agents during the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  PTSD or other psychiatric disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria required to establish VA medical treatment for a psychosis under the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. § 3.384 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Supreme Court held that the burden of proving harmful error in VCAA notice rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the duty to notify was satisfied by way of letters sent to the Veteran in February 2012, March 2012, and September 2013, that fully addressed the notice elements.  These letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  Shinseki v. Sanders, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for a VA examination to determine whether his squamous cell carcinoma and/or basal cell carcinoma may be related to active service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, with regard to the claim for service connection for squamous cell cancer, there is competent medical evidence of a current disability and the Veteran is presumed to have been exposed to herbicides during service, however, the record does not contain competent evidence indicating squamous cell cancer, or any other skin cancer, may be related to service or to herbicide exposure therein.  Accordingly, a VA examination is not required here, even under the low threshold of McLendon.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the May 2012 VA examination regarding PTSD or any other psychiatric disorder included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with a diagnosis and opinion, which were supported in the record.  This VA examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Court has held that the presence of a chronic disability at any time during the period of the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection for certain "chronic" diseases, such as psychoses, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some medical issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  

1.  Squamous Cell Cancer

The Veteran essentially contends that his squamous cell cancer was caused by exposure to Agent Orange in service.  As noted above, the issue has been expanded to encompass all skin cancers, to include squamous cell and basal cell carcinoma.

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f). 

The law further provides that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders:  chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs (Secretary), under the authority of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11 , and based on studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42, 600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32, 395-407 (June 12, 2007).  Since the Secretary has not specifically found a linkage between squamous cell carcinoma and/or basal cell carcinoma and herbicide exposure, these conditions cannot be presumed to be due to Agent Orange exposure. 

Service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, as is the case here, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44. 

After review of the entire record, the Board finds that the preponderance of the evidence is against the grant of service connection for skin cancer, to include squamous cell and basal cell cancer.  

A review of the Veteran's claims folder shows that his STRs do not contain any complaints or findings related to skin cancer, to include squamous cell cancer or basal cell cancer, nor was such a disorder manifested within the first post-service year.  Rather, the record shows that it was many years after the Veteran's separation from service that his squamous cell cancer and basal cell cancer of the skin were first diagnosed.  In that regard, the Board notes that in 2005, he was found to have multiple skin lesions that he wanted removed, including a non-healing ulcerated are of the left arm, which was sent for pathology, and a pedunculated nevus on the right thigh which was assessed as benign.   Thereafter, in November 2010, he underwent removal of squamous cell carcinoma, moderately undifferentiated, of the left cheek, and basal cell carcinoma of the inside right buttock.  In December 2010, he underwent removal of a keratotic lesion of the right hand.  What is missing is competent medical evidence linking a skin cancer to service, to include herbicide exposure therein.  As noted above, without the benefit of the presumptive provisions of 3.307 and 3.309, the Veteran must submit competent medical evidence establishing a connection between the presumed exposure to herbicides in Vietnam and his skin cancer.  However, there is no competent medical evidence of record to show that is squamous cell carcinoma and/or basal cell carcinoma are related to exposure to herbicides during service.  While his private treatment records describe the removal and biopsy of squamous cell and basal cell carcinomas, these records do not show that any such skin cancer was etiologically related to active service, to include herbicide exposure therein.

The Board acknowledges that the Veteran contends that his squamous cell carcinoma and basal cell carcinoma are related to his herbicide exposure in service.  While the Veteran's reports of symptoms are considered credible lay evidence, these statements are not considered competent or probative evidence of an actual diagnosis of a skin cancer and/or of any causal nexus to service, simply because the Veteran is not competent, as a layperson, to provide an opinion or evidence as to matters involving medical diagnosis or etiology.  In addition, to the extent the Veteran is capable of observing a lesion on his body, he has not alleged the existence of the lesions associated with his basal cell carcinoma since his active service  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; see also Kahana v. Shinseki, supra.

As noted above, what is missing from the record herein is competent medical evidence of a link between the Veteran's squamous cell carcinoma and/or his basal cell carcinoma and his military service, to include herbicide exposure therein.  As a result, the Board has concluded that a VA examination with opinion with regard to these issues is not necessary in this matter.  Accordingly, based on all of the foregoing, the Board finds that the claim for service connection for a skin cancer, to include squamous cell carcinoma and basal cell carcinoma, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  PTSD or other Psychiatric Disorder

The Veteran essentially contends he has PTSD as a result of combat experiences in Vietnam.  He has reported several stressors which he claims occurred in Vietnam, including having a fellow service member playing around and sticking a loaded .38 caliber pistol against the Veteran's stomach, which the Veteran pushed away to the floor, causing the pistol to discharge near his foot.  He also reported that he drove the truck for the commissary, and that on one occasion when he was making a pick-up, some fellow service members opened some coolers and showed him dead soldiers in body bags.  Further, during the VA examination in 2012, the Veteran reported he was not involved in intense fighting in Vietnam, but that while he was in a fox hole, there were mortar attacks about 1000 feet away.

As was noted previously, however, the threshold requirement for the grant of service connection is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra.  In this case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has, or has had at any point during the claims process, a diagnosis of PTSD or any other psychiatric disorder under DSM-IV criteria.  As noted above, the Court has determined that the requirement of the existence of a current disability is satisfied when the Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, supra.  However, review of the competent medical evidence of record, which includes VA treatment records and a VA examination, shows that although the Veteran may have been found to have some PTSD symptoms, he did not meet the criteria for a diagnosis of PTSD based on DSM-IV criteria.  Further, in May 2012, the VA examiner acknowledged the Veteran's reported stressor events in Vietnam, but also noted that he did not meet the DSM-IV criteria for PTSD due to military service.  Additionally, the examiner specifically found that the Veteran did not have any mental disorders that conformed with DSM-IV.  The Veteran has not submitted, nor does the record contain, any competent medical evidence to the contrary.

Full consideration has been given to the Veteran's own assertions that he has PTSD caused by his Vietnam experiences.  As noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  While the Veteran would be competent to report the circumstances of his Vietnam service, as well as the symptoms and complaints he experienced thereafter, as a layperson, the Veteran simply does not have the competency to render a medical opinion on diagnosis or etiology of a condition such as PTSD.  See Kahana v. Shinseki, supra. 

Based upon the foregoing and the lack of competent medical evidence of a diagnosis of PTSD or other psychiatric disorder based on DSM-IV criteria, the Board concludes that the Veteran is not entitled to service connection for PTSD or other psychiatric disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for PTSD or other psychiatric disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

III. VA treatment under 38 U.S.C.A. § 1702

Under the provisions of 38 U.S.C.A. § 1702(a), any Veteran of the Vietnam era who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before May 8, 1977, in the case of a Vietnam era Veteran, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702.

In this case, the competent medical evidence does not show that the Veteran has (or has had) a psychosis, as defined by 38 C.F.R. § 3.384 at any point during the appeal period.  Moreover, the record does not establish that the Veteran had any psychiatric disorder manifested within two years of discharge from his single period of active service, which ended in April 1969.  Accordingly, the preponderance of the evidence is against the claim for eligibility for treatment for psychosis under 38 U.S.C.A. § 1702. 















ORDER

Service connection for a skin cancer, to include squamous cell carcinoma and basal cell carcinoma of the face, arms, hands, and buttocks, is denied.

Service connection for PTSD or other psychiatric disorder is denied.

Entitlement to treatment for VA medical treatment for a psychosis under the provisions of 38 U.S.C.A. § 1702 is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


